Citation Nr: 1227035	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right shoulder disability.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left great toe.

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right great toe.

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the lumbosacral spine.

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a November 2009 rating decision, the RO denied the Veteran's claims for increased ratings.  He timely perfected an appeal of these determinations.  In a September 2011 rating decision, the RO in part determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for bilateral hearing loss.

In March 2012, the Veteran testified during a Board hearing before the undersigned at the RO.  At that time, he expressed his desire to file a notice of disagreement (NOD) to the RO's September 2011 determination to deny reopening of the claim for service connection for bilateral hearing loss.


The issues of entitlement to a rating in excess of 20 percent for a right shoulder disability and whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the left great toe has not been manifested by moderately severe malunion or nonunion of the tarsal or metatarsal bones, or moderately severe foot injury.

2.  The Veteran's degenerative arthritis of the right great toe has not been manifested by moderately severe malunion or nonunion of the tarsal or metatarsal bones, or moderately severe foot injury.

3.  The Veteran's degenerative arthritis of the lumbosacral spine has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the left great toe have not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5278, 5280, 5283, 5284 (2011).

2.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the right great toe have not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5278, 5280, 5283, 5284 (2011).


3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating, but no higher, for degenerative arthritis of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the issues of entitlement to increased ratings for left and right great toe disabilities and a lumbar spine disability, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2009 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2009.  Nothing more was required.  

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

Discussion of the Veteran's June 2012 Travel Board hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to an increased ratings for disabilities of the great toes and low back were identified as issues at the hearing.  Information was elicited from the Veteran concerning the nature and severity of  his toe and low back disabilities, to include his symptoms and limitations.  Sources of evidence relevant in this regard were identified during this process.  

VA has also provided the Veteran with a VA examination in October 2009 to determine the nature and severity of his great toe and low back disabilities.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

Recognition is given to the fact that the Veteran's last VA examination of his left elbow disability is now over two year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's great toe and low back disabilities since the October 2009 VA examination.  The Veteran does not contend otherwise.

Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran is seeking increased ratings for disabilities of the great toes and lumbar spine.  He filed his claim on August 26, 2009.

Great Toes

The Veteran's degenerative arthritis of the great toes has been rated as 10 percent each under Diagnostic Code 5280 for hallux valgus.  38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5280, unilateral severe hallux valgus equivalent to the amputation of the great toe or hallux valgus that has been operated on with resection of the metatarsal head warrants a 10 percent rating.  Amputation of the great toe without metatarsal involvement is assigned a 10 percent rating.  See Diagnostic Code 5171.

After a careful review of the record, the Board finds that a higher rating is not warranted for either of the Veteran's great toe disabilities.

A September 2009 VA treatment note reflects complaints of pain in both feet.  Examination revealed some mild callous formation on the lateral plantar aspect of both feet and slight tenderness of the first metatarsophalangeal joint of the right foot, but no redness or swelling.

An October 2009 VA examination report reflects a history of bunionectomies to both great toes.  The Veteran complained of pain in the front of the great toes that travels to the sides and tops of the feet including the ankles.  He stated that the pain is exacerbated by activity and relieved by rest, and that at the time of pain he can function without medication.  He reported walking on the outsides of his feet due to the pain, often resulting in ankle sprains.  He stated that it is extremely difficult to walk properly or for any length of time without pain.  

Examination revealed a surgical scar in the area of the interphalangeal joint of the great toe bilaterally.  There was tenderness of both feet but no painful motion, edema, disturbed circulation, weakness, muscle atrophy, heat, redness, or instability.  There was active motion in the metatarsophalangeal joints of both great toes.  Palpation of the plantar surfaces of both feet revealed no tenderness.  Alignment of the Achilles tendon was normal bilaterally on both weightbearing and nonweightbearing.  There was no pes planus, pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  There was tenderness of the right ankle but no deformity of either ankle and range of motion was within normal limits bilaterally.  The examiner noted that the Veteran did not have any limitation with standing or walking and does not require any type of support with his shoes.

An October 2009 VA treatment note reflects complaints of right foot pain.  Examination revealed no corns, calluses, or edema but there was pes cavus bilaterally, pain with palpation of the right interphalangeal joint with very limited motion in the area, and the left interphalangeal joint was fused.  X-rays reportedly showed fusion of the left great toe interphalangeal joint and failure of fusion of the right great toe with signs of degenerative joint disease.  The Veteran was issued day hiker inserts and custom orthotics.  He was advised to get wider shoes and see his primary care physician if the inserts do not help.

A May 2010 VA treatment note reflects complaints of right foot pain.  The Veteran reported that the orthotics are helping but have not resolved the issue.  Examination revealed no corns, calluses, or edema but there was pes cavus bilaterally.  There was pain with palpation of the right interphalangeal joint.  The left interphalangeal joint was fused.  The orthotics had more arch fill than requested.  New orthotics with no arch fill were requested.  The Veteran was advised to get wider shoes and see his primary care physician if the new inserts do not help.

During the March 2012 Board hearing, the Veteran testified that he walks on the sides of his feet with his toes up because of the pain, he has calluses, his shoes wear abnormally, and his feet get tired after a couple hours.  He also testified that he had not been treated for his toe disabilities for the past two years and has not missed any work because of them.

Initially, the Board observes that a 10 percent rating is the maximum allowed under Diagnostic Code 5280.  The Board will therefore consider alternative Diagnostic Codes to determine whether the Veteran's great toe disabilities warrant a higher rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  However, in this context, the maximum schedular can be no more than 30 percent, which is the rating assigned for amputation with metarsal involvement.  38 C.F.R. § 4.63.

Without objective evidence of moderately severe malunion or nonunion of the tarsal or metatarsal bones, a higher rating is not warranted under Diagnostic Code 5283.  In this regard, the x-ray evidence only shows abnormalities of the interphalangeal joints, which do not warrant a higher rating under the rating criteria.  Likewise, without objective evidence of moderately severe foot injury, a higher rating is not warranted under Diagnostic Code 5284.  In this regard, the Board notes that the disabilities only involve the great toes and are thus not comparable to moderately severe foot injuries.  Thus, a rating in excess of 10 percent for degenerative arthritis of the left and right great toes is not warranted at any time during the appeal period.

The record shows that the Veteran has postoperative scars from the bunionectomies.  However, there is no evidence that they are unstable, painful, or cause limitation of function.  Although the VA examination may be inadequate in reporting the scar symptomatology, the Veteran indicated having no problems with the scars in a November 2009 statement.  Thus, the Board finds that another examination is not needed, and a separate rating for scars in not warranted.  

The Board notes the finding of bilateral pes cavus in the October 2009 and May 2010 VA treatment notes.  However, there is no indication that the pes cavus is a manifestation of the service-connected great toe disabilities.  The Veteran does not argue the contrary.  

In conclusion, ratings in excess of 10 percent for degenerative arthritis of the left and right great toes are not warranted at any time during the rating period.  In reaching this conclusion, the Board has considered the applicability of benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Lumbosacral Spine

The Veteran's degenerative arthritis of the lumbosacral spine has been rated as 10 percent under Diagnostic Code 5242 for degenerative arthritis of the spine.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

10 percent - forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height;

20 percent - forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine;  

50 percent - unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent - unfavorable ankylosis of the entire spine.

Forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees are considered normal ranges of motion of the thoracolumbar spine.  Plate V, 38 C.F.R. § 4.71 (2011).  

After a careful review of the record, the Board finds that a higher 20 percent rating is warranted for the Veteran's lumbar spine disability from the August 26, 2009, date of claim for increase.

During an October 2009 VA examination, the Veteran complained of back pain, stiffness, fatigue, and muscle spasms.  He denied paresthesia, numbness, weakness, bowel problems, and bladder problems.  He reported flare-ups of pain occurring three times per week each lasting for four hours during which time he is unable to stand upright.  He stated that the pain is exacerbated by activity and relieved by rest, and that at the time of pain he can function without medication.  He stated that his disability has not resulted in any incapacitation, but that he cannot stand or walk upright or lift objects when the pain flares.  

Examination revealed forward flexion to 85 degrees with pain beginning at 60 degrees, extension to 30 degrees with pain beginning at 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  Upon repetitive range of motion testing, range of motion became within normal limits.  There were no sensory deficits from L1 to L5, or at S1.  There was no lumbosacral weakness.  Both lower extremities showed knee and ankle jerks of 2+ and no signs of pathologic reflexes.  There were no signs of intervertebral disc syndrome.

During the March 2012 Board hearing, the Veteran testified that he cannot straighten his back without pain and that the pain is worse raising his back from a bent position.  He also testified that there had been no significant change in his disability since the above VA examination, that he had not been treated for his disability for the past one and a half years, and that he has not missed any work because of it.

Given the above, the Veteran's degenerative arthritis of the lumbosacral spine has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Although the VA examination revealed forward flexion to greater than 60 degrees, there was pain beginning at 60 degrees.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that there is a showing of additional functional impairment warranting a higher rating for the complaints of pain.  See 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.  As there was objective evidence of pain beginning at 60 degrees of forward flexion, it is reasonable to presume that the Veteran normally does not engage in forward flexion beyond 60 degrees in view of such pain.  Under the circumstances, because of the objective evidence of pain on motion, the Veteran's limitation of motion on forward flexion is found to be consistent with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Thus, resolving all reasonable doubt in the Veteran's favor, a 20 percent rating is warranted for the entire appeal period.

A rating greater than 20 percent is not warranted, however.  Even considering his complaints of pain and functional loss, his limitation of range of motion nowhere near approximates forward flexion of the thoracolumbar spine 30 degrees or less.  Such is simply not shown.  Indeed, in resolving all doubt in the Veteran's favor in assigning the 20 percent rating, the Board notes that the Veteran's range of motion actually improved and came within normal limits after repetition of movement.  Further, in light of the fact that the Veteran clearly retains some range of motion of the lumbar spine, the assignment of a higher rating based on ankylosis is unfounded.

To the extent applicable, Diagnostic Code 5243 for intervertebral disc syndrome cannot afford an even higher evaluation in this case.  To warrant the next-higher 40 percent rating under that code section, the evidence must demonstrate incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  In this case, the Veteran denied experiencing any incapacitating episodes during the VA examination.  Although he reported flare-ups, he stated that he can still function without medication.  There is otherwise no indication that he has required bed rest and treatment by a physician.  Thus, the requirements for a 40 percent evaluation have not been approximated.

Finally, per Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, the Board has considered whether assignment of a separate evaluation for neurologic manifestations of a back disability is appropriate here.  However, the Veteran denied having any neurologic manifestations during the VA examination.  

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting a 20 percent rating for the Veteran's degenerative arthritis of the lumbosacral spine from August 26, 2009.  However, the preponderance of the evidence is against an even higher rating.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.




Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected toe and back disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.

Finally, in a March 2010 rating decision, the RO denied a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, but the Veteran did not appeal that determination.  Although he has since submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, during his March 2012 Board hearing, he testified that he has not missed any work due to his service-connected disabilities.  Therefore, the question of entitlement to a TDIU has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A rating in excess of 10 percent for degenerative arthritis of the left great toe is denied.

A rating in excess of 10 percent for degenerative arthritis of the right great toe is denied.

A 20 percent rating for degenerative arthritis of the lumbosacral spine from August 26, 2009, is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The Board finds that further development is needed on the remaining claims on appeal.

As noted in the introduction, on the record during the March 2012 Board hearing, the Veteran indicated his intent to file an NOD to the denial of his claim to reopen a previously denied claim for service connection for bilateral hearing loss in the September 2011 rating decision.  Thus, the Board is required to remand this issue to the RO for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238   (1999).


As for the right shoulder disability, the Veteran underwent a VA examination in October 2009.  However, the findings of that examination are inadequate for rating purposes.  During the examination, the Veteran reported having flare-ups of his shoulder disability during which he has decreased range of motion with pain.  The examiner reported that there was reduced flexion and abduction, both to 90 degrees out of 180 degrees, but did not indicate when pain began during those movements.  Further, in a November 2009 statement, the Veteran asserted that he had advised the examiner that he experienced pain whenever he lifted his arm above waist level.  Lastly, he testified during his Board hearing that he can raise his arm to shoulder level, but with pain.  Such suggests an overall worsening of his right shoulder disability.

Given the above, the RO should afford the Veteran a new VA examination to fully ascertain the effects of pain on his right shoulder disability.  In this regard, the Veteran contends that he has numbness in the right shoulder that radiates to his fingers, causing him to drop things.  Thus, the examiner should describe all manifestations of the Veteran's right shoulder disability, including any neurological manifestations.  Similarly, a March 2010 VA treatment note reflects that an MRI of the right shoulder revealed a rotator cuff tear.  Thus, the examiner should state whether the tear is a manifestation of or otherwise associated with the Veteran's service-connected right shoulder disability that resulted from a puncture wound.

Lastly, the Veteran in the past has received treatment from the Muskogee VA Medical Center (VAMC), including the Hartshorne VA Outpatient Clinic (OPC), and the record, including the Veteran's electronic VA file, contains treatment notes dated through November 2011.  Thus, the RO should obtain any outstanding treatment notes since that time. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an SOC on the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss.  He should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  If the appeal is perfected, then the issue should be returned to the Board for further appellate consideration, if otherwise in order.

2.  Obtain all outstanding records of treatment from the Muskogee VAMC, including the Hartshorne OPC, since November 2011.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his right shoulder disability.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests, including range of motion studies noting when pain begins, should be performed.  The examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the right shoulder upon both flexion and abduction.

The examiner should describe all manifestations of the Veteran's right shoulder disability, including the severity of any associated neurological manifestations.  

The examiner should also state whether the Veteran's rotator cuff tear is a manifestation of or otherwise associated with his service-connected right shoulder disability that resulted from a puncture wound.


Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


